Exhibit 10.2

NONQUALIFIED STOCK OPTION

            , Optionee:

On             , deCODE genetics, Inc., a Delaware corporation (the
“Corporation”), granted to you, the optionee named above, an option to purchase
shares of the common stock of the Corporation (“Common Stock”).  This Option is
a Nonqualified Stock Option (as hereinafter defined) and is intended to comply
with the provisions of the United States Securities Act of 1933, as amended (the
“Act”) and the regulations promulgated thereunder by the United States
Securities and Exchange Commission.

This Option is granted under, and is subject to, the provisions of the
Corporation’s 2006 Equity Incentive Plan, as amended from time to time (the
“Plan”), which is incorporated herein by reference, and shall be exercisable
only on the following terms and conditions:

The details of your option are as follows:

1.                                      Definitions.

(a)                                  “Administrator”   means the Board or a
committee of the Board to which the Board delegates the administration of the
Plan as provided herein.

(b)                                  “Board” means the Board of Directors of the
Corporation.

(c)                                  “Code” means the Internal Revenue Code
of 1986, as amended.

(d)                                  “Consultant” means a natural person who, or
an employee of any entity that, has contracted directly with the Corporation or
a Subsidiary to provide bona fide services to the Corporation or a Subsidiary
not in connection with the offer or sale of securities in a capital-raising
transaction, but who is not an Employee or a Non-Employee Director who is paid
only for providing services as a member of the Board.

(e)                                  “Disability” shall have the meaning given
such term in a person’s employment, consulting or other agreement with the
Corporation or, in the absence thereof, in any disability insurance policy
maintained by the Corporation or a Subsidiary employing or contracting with such
person, or in the absence thereof, as defined in Section 22(e)(3) of the Code.

(f)                                    “Employee” means any common law employee
of the Corporation or a Subsidiary, including any individual employed through an
agreement between the Corporation or a Subsidiary and a professional employer
organization; provided, however, that the term “Employee” does not include any
individual who renders services pursuant to a written arrangement that expressly
provides that the individual is not eligible for participation in the Plan,
regardless if such individual is later determined by the Internal Revenue
Service or a court of law to be a common law


--------------------------------------------------------------------------------


employee.

(g)                     “Fair Market Value”  means, as of any date:

(i)                                     If the Common Stock is listed on an
established stock exchange or exchanges (including the Nasdaq Stock Market), the
Fair Market Value shall be deemed to be the closing price of the Common Stock on
such stock exchange or exchanges on the day before such date.  If no sale of
Common Stock has been made on any stock exchange on that day, the Fair Market
Value shall be deemed to be such closing price for the next preceding day on
which a sale occurred.

(ii)                                  If the Common Stock is not listed on an
established stock exchange (including the Nasdaq Stock Market), the Fair Market
Value shall be the mean between the closing dealer “bid” and “asked” prices for
the Common Stock for the day before such date, and if no “bid” and “asked”
prices are quoted for the day before such date, the Fair Market Value shall be
determined by reference to such prices on the next preceding day on which such
prices were quoted.

(iii)                               In the event that the Common Stock is not
traded on an established stock exchange (including the Nadsaq Stock Market) and
no closing dealer “bid” and “asked” prices are available on the day before such
date, then, subject to the conditions and limitations of Code Section 409A, and
the guidance promulgated thereunder, the Fair Market Value will be the price
established by the Administrator in good faith.

(iv)                              In connection with determining the Fair Market
Value on any relevant day, the Administrator may use any source deemed reliable;
and its determination shall be final and binding on all affected persons, absent
clear error.

(h)                     “Immediate family” means a person’s spouse, parents,
children, stepchildren, adoptive relationships, sisters, brothers, grandchildren
and any other family member as to whom a registration statement on Form S-8 may
be used for the exercise of this Option.

(i)                        “Non-Employee Director” means a member of the Board
or of the board of directors of a Subsidiary who is not an Employee.

(j)                        “Nonqualified Stock Option” means a stock option that
does not satisfy the requirements of Code Section 422(b).

(k)                    “Retirement” means the termination of a person’s
employment with or service as a Non-Employee Director of the Corporation or a
Subsidiary following the first day of the month coincident with or next
following such person’s (i) attainment of age 65, and (ii) completion of
five (5) years service, in the case of an Employee, or three (3) years of
service, in the case of a Non-Employee Director.

(l)                        “Subsidiary” means a subsidiary corporation, as
defined in Code Section 424(f), that is a subsidiary of the Corporation.

2


--------------------------------------------------------------------------------


(m)“Termination or Dismissal For Cause”   shall have the meaning ascribed to
such term or a similar term in a person’s employment, consulting or other
agreement with the Corporation, or in the absence thereof:

(i)                                     gross or habitual failure to perform the
person’s assigned duties that is not corrected within fifteen (15) days of
written notice to such person thereof; or

(ii)                                  misconduct, including, but not limited to:
(A) conviction of a crime, or entry of a plea of nolo contendere with regard to
a crime, involving moral turpitude or dishonesty, (B) illegal drug use or
alcohol abuse on Corporation premises or at a Corporation sponsored event, (C)
conduct by you which in the good faith and reasonable determination of the Board
demonstrates gross unfitness to serve, (D) participation in a fraud or act of
dishonesty against the Corporation, or (E) intentional, material violation by
the person of any contract between the person and the Corporation.

2.                                      Total Number of Shares Subject to this
Option.  The total number of shares of Common Stock subject to this Option is
             (            ).

3.                                      Vesting.  Subject to the limitations
contained herein, this Option will vest (become exercisable) as set forth on
Schedule A.

4.                                      Exercise Price and Method of Payment.

(a)                                  Exercise Price.  The per share exercise
price of this Option is $            .

(b)                                  Method of Payment.  Payment of the exercise
price per share is due in full upon exercise of all or any part of this Option. 
You may elect, to the extent permitted by applicable statutes and regulations
and unless the Administrator otherwise provides prior to exercise, to make
payment of the exercise price under one of the following alternatives:

(i)                                     In cash at the time of exercise; or

(ii)                                  By tendering shares of the Corporation’s
Common Stock owned by you with a Fair Market Value equal to the aggregate
exercise price;  provided, however, that Common Stock acquired pursuant to the
exercise of an Incentive Stock Option may not be tendered as payment unless the
holding period requirements of Code Section 422(a)(1) have been satisfied, and
Common Stock not acquired pursuant to the exercise of an Incentive Stock Option
may not be tendered as payment unless it has been held, beneficially and of
record, for at least six months (or such longer time as may be required by
applicable securities law or accounting principles to avoid adverse consequences
to the Corporation, a Subsidiary, or you); or

(iii)                               By delivery of a combination of the methods
of payment permitted by subparagraphs 4(b)(i) and 4(b)(ii) above as the
Administrator may approve; or

3


--------------------------------------------------------------------------------


(iv)                              By irrevocably authorizing a third party to
sell shares of the Corporation’s Common Stock (or a sufficient portion of the
shares) acquired upon the exercise of this Option and to remit to the
Corporation a sufficient portion of the sales proceeds to pay the entire
exercise price and any tax withholding required as a result of such exercise.

5.                                      Whole Shares.  This Option may not be
exercised for any number of shares which would require the issuance of anything
other than whole shares.

6.                                      Securities Law Compliance. 
Notwithstanding anything to the contrary contained herein, this Option may not
be exercised unless the shares issuable upon exercise of this Option are then
registered under the Act or, if such shares are not then so registered, the
Corporation has determined that such exercise and issuance would be exempt from
the registration requirements of the Act.

7.                                      Term.  The term of this Option commences
on the date hereof as set forth below, the date of grant, and expires on the
tenth (10th) anniversary of such date (the “Expiration Date”), unless this
Option expires sooner as set forth herein.  In no event may this Option be
exercised on or after the Expiration Date.

8.                                      Exercise.

(a)                                  You may exercise this Option, to the extent
specified above, by delivering an exercise notice (in a form then designated by
the Corporation) together with the exercise price to the Corporation in person,
by certified mail, together with such additional documents as the Corporation
may then require for purposes of compliance with any applicable law, rule or
regulation.

(b)                                  By exercising this Option, you agree that:

(i)                                     as a precondition to the completion of
any exercise of this Option, the Corporation may require you to enter an
arrangement providing for the payment by you to the Corporation of any tax
withholding obligation of the Corporation arising by reason of: (A) the exercise
of this Option; (B) the lapse of any substantial risk of forfeiture to which the
shares are subject at the time of exercise; or (C) the disposition of shares
acquired upon such exercise; and

(ii)                                  at the request of the Corporation, you
will execute and become a party to any voting agreement then in effect between
the Corporation and any of its common stockholders.

(c)                                  Except as provided in this Section 8(c),
this Option may be exercised only during the continuance of your employment or
service with the Corporation or a Subsidiary.  The foregoing notwithstanding, in
the event of your termination of employment or service, this Option shall lapse
at the earlier of the Expiration Date or, unless otherwise determined by the
Administrator:

(i)                                     in the case of an Employee or
Non-Employee Director, one year from the date of such termination of employment
or service due to Retirement or by the

4


--------------------------------------------------------------------------------


Corporation or a Subsidiary other than Termination for Cause;

(ii)                                  eighteen (18) months from the date of such
termination of employment or service due to death;

(iii)                               one year from the date of such termination
of employment or service due to Disability;

(iv)                              three months from the date of such termination
of employment or service due to your Termination or Dismissal For Cause or by
you at your election;

(v)                                 immediately at any time following the date
of such termination of employment or service if you disparage the Corporation or
violate the terms of any non-competition or other agreement then in effect
between you and the Corporation.

9.                                      Transferability. Except as provided in
the following sentence, this Option is not transferable other than by will or by
the laws of descent and distribution and shall be exercisable during your
lifetime only by you.  The foregoing notwithstanding, with the prior approval of
the Administrator, you may transfer this Option for no consideration to or for
the benefit of one or more members of your Immediate Family (including a trust,
partnership, or limited liability company or other entity for your benefit
and/or the benefit of one or more of such family members to the extent that a
registration statement on Form S-8 may be used for the exercise of this Option
by such entity); provided that the transferee shall remain subject to all terms
and conditions applicable to this Option prior to its transfer.

10.                               Option Not A Service Or Employment Contract. 
This Option is neither a service nor an employment contract.  Nothing in this
Option shall be deemed to: (i) create in any way whatsoever any obligation on
your part to continue in the employ of the Corporation, or of the Corporation to
continue your employment with the Corporation; or (ii) obligate the Corporation
or any Subsidiary of the Corporation, or their respective stockholders, boards
of directors, officers or employees to continue any relationship which you might
have as an Employee, Non-Employee Director or Consultant for the Corporation or
Subsidiary.

11.                               Notices.  Any notices provided for in this
Option shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Corporation to you, five (5)
days after deposit in the mail, postage prepaid, addressed to you at the address
specified below or at such other address as you hereafter designate by written
notice to the Corporation.

12.                               Gender.  Whenever the context requires, words
denoting gender in this Option shall include the masculine, feminine and neuter.

*****

5


--------------------------------------------------------------------------------


 

Dated:

 

, 2006

Very truly yours,

 

 

 

deCODE genetics, Inc.

 

 

 

 

 

By:

 

 

 

Kári Stefánsson, President

 

 

ATTACHMENTS:

Schedule A: Vesting Schedule

Form of Exercise Notice

deCODE genetics, Inc. 2006 Equity Incentive Plan

6


--------------------------------------------------------------------------------


Schedule A

Vesting Schedule

7


--------------------------------------------------------------------------------


The undersigned:

(a)                                           Acknowledges receipt of the
foregoing Option and the attachments referenced therein and understands that all
rights and liabilities with respect to this Option are set forth in the Option;
and

(b)                                          Acknowledges that as of the date of
grant of this Option, it sets forth the entire understanding between the
undersigned optionee and the Corporation and its Subsidiaries regarding the
acquisition of stock in the Corporation and supersedes all prior oral and
written agreements on that subject with the exception of (i) the options
previously granted and delivered to the undersigned under stock option plans of
the Corporation, and (ii) the following agreements only:

NONE

 

 

 

 

(Initial)

 

 

 

 

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

8


--------------------------------------------------------------------------------


NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION

Date of Exercise:

 

 

TO:                            deCODE genetics, Inc

This constitutes notice under my stock option agreement that I elect to purchase
the number of shares for the price set forth below.

Stock option agreement dated:

 

 

 

 

 

Number of shares as to which option is hereby exercised:

 

 

 

 

 

Certificates to be issued in name of:

 

 

 

 

 

Total exercise price:

$

 

 

 

 

Cash payment delivered herewith:

$

 

 

 

 

Stock power and certificates for shares of Common Stock as permitted by stock
option agreement attached hereto

Yes o

No o

 

 

 

Copy of irrevocable instructions delivered to a third party as permitted by
stock option agreement attached hereto

Yes o

No o

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the deCODE genetics, Inc. 2006 Equity Incentive
Plan, as amended, and (ii) to provide for the payment by me to you (in the
manner designated by you) of your tax withholding obligation, if any, relating
to the exercise of this Option.

Very truly yours,

9


--------------------------------------------------------------------------------